     Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BRANCH BANKING AND TRUST                   )
CO., A FOREIGN CORPORATION,                )
                                           )
             Plaintiff,                    )
                                           )   Case No. 2:19-cv-826-ALB
      v.                                   )
                                           )
MCINTYRE LAND CO., AN                      )
ALABAMA CORPORATION,                       )
                                           )
             Defendant.                    )
                                           )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Plaintiff’s motion that a receiver be

appointed to manage a shopping center. See Doc. 10. Upon consideration, the

motion is GRANTED. A receiver will be appointed by a separate order.

                                 BACKGROUND

      Plaintiff Branch Banking and Trust Co., which has since been renamed Truist

Bank, (“Truist”) filed this action for the appointment of a receiver to assume control

over a shopping center owned by Defendant McIntyre Land Co. (“Land”). See Doc.

1. Before this action, the parties had been engaged in a long-running dispute about

whether Truist has a lien on the shopping center. The Court recently resolved that

dispute in Truist’s favor. See In re McIntyre Bldg. Co. Inc., 2019 WL 4984822, at

*11 (M.D. Ala. Oct. 8, 2019). Land sought to stay this Court’s judgment pending
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 2 of 8



appeal, but it did not file the supersedeas bond the Court required as a condition of

a stay. Accordingly, Truist’s complaint in this case to enforce its lien is ripe for

decision.


       Three facts are undisputed or have been established in related litigation

between the parties. First, the note secured by the mortgage on the shopping center

has not been paid. In fact, payments have not been made for a very long time.

Second, Land mortgaged the shopping center a second time to another bank. Third,

Truist’s disputed lien on the shopping center is approximately the same or more than

the value of the shopping center. In other words, assuming Truist has a lien on the

shopping center, Land has zero or very little equity in the shopping center.

       Truist argues that, because of the undisputed facts above, Land has no

incentive to effectively manage or maintain the property pending its appeal of the

Court’s judgment in the related litigation.1 Accordingly, Truist asks that the firm

Andrew Bolnick & Associates, Inc. be appointed to manage the property.

                                          STANDARD

       It is settled law that, even when sitting in diversity, federal law governs all

requests for receivership appointments. National Partnership Inv. Corp. v. National


1
  Truist has also submitted evidence that Land has allowed damage to occur on the premises of the
shopping center. Land disputes that submission. The Court need not resolve that dispute here and
will not consider Truist’s evidence on this point. The Court also denies Land’s request for an
evidentiary hearing because all the relevant facts are undisputed or have been established in related
litigation.

                                                 2
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 3 of 8



Housing Development Corp., 153 F.3d 1289,1291–92 (11th Cir.1998). However,

the Eleventh Circuit “has not addressed how a contractual receivership provision

impacts the decision whether to appoint a receiver.” Cadence Bank, N.A. v. E. 15th

St., Inc., 2013 WL 2151743, at *3 (M.D. Fla. May 16, 2013). Therefore, courts

within this Circuit have been left to devise their own tests.


                                    DISCUSSION

      In response to Truist’s request for a receiver, Land has made two arguments.

Neither is persuasive.

      First, Land argues that it has not defaulted because Colonial Bank, the

predecessor to Truist, released the shopping center as collateral in December 2006.

This is the same argument that the Court rejected in the related litigation. The Court’s

judgment in that case establishes that, regarding Land’s claim for quiet title/breach-

of-contract, “[n]o representative of Land signed anything that would meet the

dictates of Section 1823(e)-a release, a collateral swap, or Colonial’s letter about the

collateral swap.” In re McIntyre Bldg. Co. Inc., 2019 WL 4984822, at *10. Because

Land chose not to stay that judgment pending appeal, it is final.

      Land’s request to relitigate Truist’s quiet title/breach of contract claim in this

case is barred by the doctrine of res judicata. When determining whether a claim is

barred by res judicata, a federal court must apply the law of the state in which it sits.

See Laskar v. Peterson, 771 F.3d 1291, 1299 (11th Cir. 2014). In Alabama, “the

                                           3
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 4 of 8



essential elements of res judicata are (1) a prior judgment on the merits, (2) rendered

by a court of competent jurisdiction, (3) with substantial identity of the parties, and

(4) with the same cause of action presented in both actions.” Equity Res. Mgmt., Inc.

v. Vinson, 723 So.2d 634, 636 (Ala. 1998). With all elements met, any claim is

barred that was or might have been decided in the prior action. The fourth element

does not require an exact match between the two actions.              Alabama uses the

“substantial evidence” test to decide if there is sufficient similarity. Id. at 637.

“Under this test, res judicata applies when the same evidence substantially supports

both actions.” Kizzire v. Baptist Health Sys., Inc., 441 F.3d 1306, 1308–09 (11th

Cir. 2006). There was a prior judgment on the merits of this issue, the parties are

the same, this Court is one of competent jurisdiction and, because both the

receivership request and the breach-of-contract claim rely on establishing what

documents Land signed, Land’s arguments are precluded here on the grounds of res

judicata.

       Land also cannot relitigate the specific issue of whether Truist’s lien is valid

because that precise issue was resolved in the prior litigation. According to Alabama

law, the elements of collateral estoppel are whether the issue is (1) identical to the

one litigated in the prior suit, (2) actually litigated in the prior suit, (3) necessary to

the prior judgment, and (4) involves the same parties. See Stinnett v. Kennedy, 232

So. 3d 202, 220 (Ala. 2016). All these elements are met here. As the question of


                                            4
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 5 of 8



the lease’s validity is a predicate to the determination of default, the issue is identical,

actually litigated, and necessary to the prior judgment. The parties are also identical.

Accordingly, the issue is precluded from repeat litigation.

       Second, Land argues that a receivership is not an appropriate remedy. More

specifically, Land argues that a receivership ought not to be granted by this Court

unless there is fraud, waste, or irreparable injury. Land argues that Truist’s showing

cannot meet that standard. Truist responds that, because a receivership is provided

for as a remedy in the contractual agreement, no such showing is necessary.

       The Court concludes that, even under Land’s proposed test, a receiver should

be appointed. Courts generally apply an equitable test to a motion like Truist’s. The

Ninth Circuit, for example, has identified the following equitable factors for a court

to consider: “(i) whether [the party] seeking the appointment has a valid claim; (ii)

whether there is fraudulent conduct or the probability of fraudulent conduct by the

defendant; (iii) whether the property is in imminent danger of being lost, concealed,

injured, diminished in value, or squandered; (iv) whether legal remedies are

inadequate; (v) the balance of harms as between the party seeking appointment of a

receiver and those opposing it; (vi) the plaintiff's probable success in the action and

the possibility of irreparable injury to plaintiff's interest in the property; and (vii)

whether [the] plaintiff’s interests sought to be protected will in fact be well-served

by receivership.” PNC Bank, N.A. v. Presbyterian Ret. Corp., 2014 WL 6065778,


                                             5
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 6 of 8



at *5 (S.D. Ala. Nov. 13, 2014) (quoting Canada Life Assur. Co. v. LaPeter, 563

F.3d 837, 844 (9th Cir. 2009)).

      Having evaluated these factors, the Court concludes that a receiver should be

appointed for the following reasons.

      First, there is no question that Truist has a strong claim. Truist has already

succeeded on the merits in the underlying litigation pending an appeal. And it is

undisputed that Truist’s loan has not been repaid and is in default. Moreover, the

Court concluded in the related litigation that Truist would suffer irreparable injury

to its interest if the judgment were stayed without a supersedeas bond. And Land

failed to provide a supersedeas bond.

      Second, Truist’s claim to a receiver is supported by the express language of

the underlying mortgage documents. Section 2.04 of the mortgage agreement

provides that a receivership would take place upon default “without notice” and

“without regard to the adequacy of any security.” Even if this contract language were

not dispositive, it is a factor of substantial weight in balancing the equities. See e.g.

D.B. Zwirn Special Opportunities Fund, L.P. v. Tama Broad., Inc., 550 F. Supp. 2d

481, 490 (S.D.N.Y. 2008) (holding that such a provision “strongly supported” the

appointment of a receiver); Sterling Sav. Bank v. Citadel Dev. Co., 656 F. Supp. 2d

1248, 1260 (D. Or. 2009) (finding that such a provision “commands great weight”

in the final decision); Cadence Bank, N.A. v. E. 15th St., Inc., 2013 WL 2151743, at


                                           6
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 7 of 8



*3 (M.D. Fla. May 16, 2013) (holding that such contractual provisions are “at a

minimum…entitled to great weight); PNC Bank, N.A. v. Presbyterian Ret. Corp.,

2014 WL 6065778, at *4 (S.D. Ala. Nov. 13, 2014) (holding that the consent

provision is one that should be entitled to “substantial weight”).

      Third, the value of the property does not exceed the value of Truist’s lien,

making this situation ripe for abuse and waste. Compare LPP Mortg. Ltd. v. Ondyn

Herschelle, 2014 WL 3568577, at *4 (N.D. Cal. July 17, 2014) (denying motion to

appoint receiver because the value of the property was far greater than the loan).

The original loan was for 3.1 million dollars. See Doc. 12 at 4. With interest and

fees, the indebtedness currently stands at about 4.5 million. See Doc. 10-1 at 3. But

an appraisal in the related litigation found the shopping center parcel to be worth

about 3.2 million dollars. See 2:12-cv-00555-ALB, Doc. 94-1 at 10. The upshot is

that Land has little or no financial incentive to maintain the property while the appeal

is pending.


      Fourth, Truist has no adequate remedy at law. Land’s sister company and

owner filed for bankruptcy. No payments have been made on the note since April

27, 2009.


      Fifth, the appointment of a receiver is the most equitable way to balance the

parties’ competing interests in the property. Because Land did not file a supersedeas


                                           7
      Case 2:19-cv-00826-ALB-SMD Document 16 Filed 06/26/20 Page 8 of 8



bond to stay the Court’s judgment in the related litigation, Truist is free to foreclose

on its lien and sell the shopping center while Land’s appeal is pending. By appointing

a receiver to manage the shopping center during the appeal, the Court can protect

Truist’s interest in the property without transferring ownership of the property to

Truist or a third-party. In the event Land’s appeal is successful, control over the

property can be transferred back to Land. To ensure that the equities are balanced in

this way, the Court will prohibit the receiver from selling the property without

further order of the Court. The Court will also prohibit Truist from pursuing other

remedies, such as foreclosure, during the pendency of the receivership.


                                      CONCLUSION


      Based on the foregoing, Truist’s motion, Doc. 10, is GRANTED. Truist

assures this Court that the firm of Andrew Bolnick and Associates has a long track

record of distressed real estate management and carries the necessary insurance.

Land does not dispute it. Therefore, Bolnick will be appointed as a receiver in a

separate order.


      DONE and ORDERED this 26th day of June 2020.



                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE

                                           8
